WANAMAKER, J.
1. Exceptions to the operation of laws, whether statutory or constitutional, should receive strict but reasonable construction.
2. The language of Section Id, Article II, of the Constitution expressly enumerating certain exceptions to the people’s right of referendum upon acts of the General Assembly must be construed and applied with reference to this rule.
3. The express language “laws providing for tax levies” is limited to an actual self-executing levy of taxes and is not synonymous with laws “relating” to tax levies or “pertaining”-to tax levies, or “concerning” tax levies, or any agency or methed provided for a tax levy by any local subdivision or authority.
Writ denied.
Marshall, C. J., Day and Allen, JJ., concur. Robinson, J., dissents. Jones, J., not participating.